Citation Nr: 0518134	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of the termination of the payment of disability 
compensation benefits from October 1, 1998.

2.  Entitlement to an effective date earlier than April 17, 
2002, for the resumption of payment of disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded for 
additional development in April 2004.  It is again before the 
Board for appellate review.


REMAND

As noted in the prior remand, the veteran was granted service 
connection for sinusitis with nasal polyps and bronchial 
asthma by way of a rating decision dated in October 1996.  
The veteran was assigned a 30 percent rating for his 
sinusitis and a 10 percent rating for his asthma.  He was 
notified of the rating action, at his Virginia Beach address, 
in October 1996.  

In 1998 the RO arranged for the veteran to be reexamined to 
assess the status of his disabilities.  The veteran was 
scheduled for a VA examination in June 1998.  Notice of the 
scheduled examination was sent to the veteran's Virginia 
Beach address.  The notice was not returned as undeliverable.

The veteran failed to report for the examination.  The RO 
wrote to him in June 1998 and informed him that it proposed 
to terminate his disability compensation payments as of 
October 1, 1998.  The veteran was asked to contact the RO 
within 60 days.  The letter was sent to the Virginia Beach 
address and was not returned as undeliverable.

There was no response from the veteran and the RO notified 
him in September 1998 that payment of his disability 
compensation benefits would be terminated, effective from 
October 1, 1998.  This letter was sent to the Virginia Beach 
address and was not returned as undeliverable.  The veteran's 
disability compensation benefits were discontinued as a 
result of his failure to report for the physical examination.  
See 38 C.F.R. § 3.655(c) (2004).  

The RO again wrote to the veteran in June 1999.  The RO 
reviewed the current state of the veteran's disability 
compensation benefits and the reason why payments had been 
terminated.  The veteran was asked if he was willing to 
report for a physical examination.  The letter was sent to 
the same Virginia Beach address as provided by the veteran on 
his original claim form and the other items of correspondence 
sent by the RO.  This letter was returned to the RO in June 
1999.  The Postal Service stamped on the envelope that the 
authorized forwarding period had expired.  A printed note on 
the envelope indicated that there was no forwarding order on 
file.  

In order to challenge the propriety of the termination and 
establish entitlement to an earlier effective date, the 
veteran essentially has to show that he was never given 
notice to report for the scheduled VA examination in 1998.  
However, in order to do that he has to rebut the presumption 
of regularity of VA's mailing practice.  See generally Davis 
v. Principi, 17 Vet. App. 29 (2003); see also Crain v. 
Principi, 17 Vet. App. 182 (2003).  

The veteran testified in October 2003 that he relocated to 
the Toledo, Ohio, area in June 1996.  He further testified 
that he and his wife purchased a home in Perrysburg, Ohio, in 
the November-December 1996 timeframe.  He said that he 
provided a number of changes of address cards to different 
sources at that time.  

The veteran further testified that he sought VA healthcare in 
April 1997.  He submitted a copy of a VA Form 10-10 dated in 
April 1997 wherein he applied for outpatient/hospital 
treatment.  There is no date stamp on the copy provided to 
show that the form was received at a VA facility.  The 
veteran also submitted a copy of a letter from VA notifying 
him of his enrollment in the Department of Veterans Affairs 
healthcare system, dated in December 2000.

The previous remand asked that the veteran identify the dates 
of treatment and location of the VA facilities where 
treatment was provided so that a request for records could be 
made.  This information was requested in order to determine 
if VA had another address for the veteran on file that could 
have been used to contact him to report for a VA examination 
in 1998.  

The veteran complied with the request by way of a statement 
dated in June 2004.  He submitted a detailed listing of 
healthcare received at a Toledo, Ohio, VA outpatient clinic, 
beginning in January 1998, and treatment from the VA medical 
center (VAMC) in Ann Arbor, Michigan, beginning in March 
1998.  

The previous remand also directed that the identified VA 
facilities be contacted and records be obtained to show when 
the veteran was first treated and what address was used.  
This was not done.  As result, a remand is required in order 
to conduct the necessary development.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VA 
outpatient clinic in Toledo, Ohio, 
and inquire as to when the veteran 
first applied for VA medical 
treatment.  Any pertinent 
registration or treatment forms that 
might depict his address at the time 
should be obtained.  In particular, 
the RO should request a copy of the 
April 1997 VA Form 10-10 submitted 
by the veteran and maintained by VA 
that would show a date stamp of when 
it was received by VA.  

2.  The RO should also contact the 
VAMC in Ann Arbor and inquire as to 
when the veteran first applied for, 
or was referred, for medical 
treatment.  The pertinent 
registration or treatment forms that 
would depict his address at the time 
should be obtained.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 West 
Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

